Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 12/5/2022.

As filed, claims 1-3, 7, 11, 12, 14, 16, 20, 29, 30, 49, 54, and 59 are pending; claims 5, 6, 21, 22, 26, 27, 31, 32, 34-36, 39, 40, 42-45, 53, 62, and 63 are withdrawn; and claims 4, 8-10, 13, 15, 17-19, 23-25, 28, 33, 37, 38, 41, 46-48, 50-52, 55-58, 60, and 61 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/29/2022 has been considered by the Examiner except Cite No. C1 and C7 under the section of “NON-PATENT LITERATURE DOCUMENTS” because the abovementioned cited references are blurry and illegible.  Accordingly, a legible copy of the abovementioned cited references is needed.
	
Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 12/5/2022, with respect to claims 1-3, 7, 11, 12, 14, 16, 20, 29, 30, 49, 54, and 59, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.
The § 112 fourth paragraph rejection of claims 3 and 14 is withdrawn per amendments.

The § 103(a) rejection of claims 1-3, 7, 11, 12, 14, 16, 20, 29, 30, 49, 54, and 59 by the combined teaching of Hironari and Hoffman, as evidenced by Cheng and Cilurzo is maintained because Hironari stated that the number of people who have allergic reactions to the antiseptic fungicides have increased, and the demand for medicines with reduced amount of antiseptic fungicide is increasing.  The Examiner finds that one of ordinary skill in the art would recognized that the transdermal formulation, as taught by Hoffman, provided a better solution for reducing antiseptic fungicide allergy by adding skin penetration to the antifungal agent, etc. because many therapeutic agents are not capable of penetrating the skin in therapeutically effective concentration and thus, a greater amount of the therapeutic agents are used, which created the abovementioned allergic reactions by antiseptic fungicides. There is a reasonable expectation of success that the incorporation of the transdermal formulation, as taught by Hoffman, would lead to the reduction of abovementioned antiseptic fungicide allergy, and still achieve the necessary therapeutic efficacy of antiseptic fungicides, such as benzyl isothiocyanate and 2-phenethyl isothiocyanate of Hironari, toward treating fungal infection and skin cancer.  Accordingly, the claims remained prima facie obvious over the combined teaching of Hironari and Hoffman, as evidenced by Cheng and Cilurzo.



    PNG
    media_image1.png
    118
    673
    media_image1.png
    Greyscale

(Eng. Translation of Hironari, pg. 1, paragraph 0001)


    PNG
    media_image2.png
    85
    587
    media_image2.png
    Greyscale

(Eng. Translation of Hironari, pg. 2, paragraph 0003)


    PNG
    media_image3.png
    158
    318
    media_image3.png
    Greyscale

(Hoffman, paragraph 0002)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 11, 12, 14, 16, 20, 29, 30, 49, 54, and 59 are rejected under 35 U.S.C. 103(a) as being obvious over the combined teaching of:
(a)	Foreign Patent Application Publication No. JP2004/300143 (see IDS filed 4/23/2020) and its machine-generated English translation (see PTO-892 form mailed on 9/2/2022), hereinafter Hironari, as evidenced by Foreign Patent Application Publication No. EP1961418, hereinafter Cheng (see IDS filed 4/23/2020) and “An Insight into the Skin Penetration Enhancement Mechanism of N-methylpyrrolidone”, hereinafter Cilurzo (see PTO-892 form mailed on 9/2/2022); and
(b)	U.S. Patent Application Publication No. 2016/0199453, hereinafter Hoffman (see IDS filed 4/23/2020).


Regarding claims 1-3, 7, 11, 12, 14, 16, 20, 29, 30, and 54:
Determining the scope and contents of the prior art:   
a)	Hironari, for instance, teaches a hydrophilic ointment (i.e. formulation or composition) containing benzyl isothiocyanate (drawn to instant formula IV, wherein R4 is benzyl and Z is S), polyoxyethylene cetyl ether (drawn to instant formula I, wherein y is 10 and R is C16 alkyl), stearic acid (drawn to instant organic fatty acid having 18 carbons), 1,2-hexanediol (drawn to instant C6-alkyl alcohol), etc., wherein the benzyl isothiocyanate is an antiseptic fungicide. Other isothiocyanate compounds, such as 2-phenethyl isothiocyanate (drawn to instant formula IV, wherein R4 is phenylethyl and Z is S), etc. can also be included in the abovementioned ointment.


    PNG
    media_image4.png
    94
    666
    media_image4.png
    Greyscale

(Eng. Translation, paragraph 0035)

    PNG
    media_image5.png
    99
    665
    media_image5.png
    Greyscale

(Eng. Translation, paragraph 0037)


    PNG
    media_image6.png
    71
    665
    media_image6.png
    Greyscale

(Eng. Translation, paragraph 0008)
	
	The Examiner also find that the abovementioned benzyl isothiocyanate and 2-phenethyl isothiocyanate inherently possessed anti-cancer activity toward prostate and skin cancers, which is supported by evidentiary reference Cheng.


    PNG
    media_image7.png
    322
    625
    media_image7.png
    Greyscale

(paragraph 0194)


    PNG
    media_image8.png
    157
    627
    media_image8.png
    Greyscale

(paragraph 0012)

b)	Hoffman, for instance, teaches a transdermal composition containing nonaethylene glycol monododecyl ether (drawn to instant formula I, wherein R is C12 alkyl and y is 9), 1-methyl-2-pyrrolidinone (drawn to instant formula III, wherein R2 and R3 together forms -(CH2)3- and R1 is methyl), ethanol (drawn to instant C2 alcohol), linoleic acid (drawn to organic fatty acid having 18 carbons), and a therapeutic agent, wherein the therapeutic agent can include antifungal agent, anti-inflammatory agent, antineoplastic agent, etc.


    PNG
    media_image9.png
    266
    312
    media_image9.png
    Greyscale
(pg. 4, paragraph 0056)

    PNG
    media_image10.png
    113
    322
    media_image10.png
    Greyscale
(pg. 5, paragraph 0075)

Ascertaining of the difference between the prior art and the claim at issue:   
a)	In the abovementioned ointment, Hironari, for instance, did not explicitly teach the inclusion of 1-methyl-2-pyrrolidinone and C2 alkyl alcohol (e.g. ethanol).

b)	In the abovementioned transdermal composition, Hoffman, for instance, did not explicitly teach the therapeutic agent is benzyl isothiocyanate or 2-phenethyl isothiocyanate.

Finding of prima facie obviousness --- rationale and motivation:   
Hironari stated that the number of people who have allergic reactions to the antiseptic fungicides have increased, and the demand for medicines with reduced amount of antiseptic fungicide is increasing.  The Examiner finds that one of ordinary skill in the art would recognized that the transdermal formulation, as taught by Hoffman, provided a better solution for reducing antiseptic fungicide allergy by adding skin penetration to the antifungal agent, etc. because many therapeutic agents are not capable of penetrating the skin in therapeutically effective concentration and thus, a greater amount of the therapeutic agents are used, which created the abovementioned allergic reactions by antiseptic fungicides. 
Accordingly, the Examiner finds that it would have been obvious to one of ordinary skill in the art to replace the abovementioned components of the formulation or composition of Hironari except benzyl isothiocyanate or 2-phenethyl isothiocyanate with the abovementioned components of the transdermal formulation, as taught by Hoffman, in order to arrive at the instantly claimed composition because of the preferred embodiments or blazemarks in Hironari and Hoffman, as shown below.  More importantly, there is a reasonable expectation of success that the transdermal formulation of Hoffman, which included 1-methyl-2-pyrrolidinone (one of the most studied chemical penetration enhancers, according to evidentiary reference Cilurzo), would reduce the abovementioned antiseptic fungicide allergy, and still achieve the necessary therapeutic efficacy of antiseptic fungicides, such as benzyl isothiocyanate and 2-phenethyl isothiocyanate of Hironari, toward treating fungal infection and skin cancer.  
In addition, the incorporation of transdermal formulation of Hoffman would improve the therapeutic profile of benzyl isothiocyanate or 2-phenethyl isothiocyanate of Hironari by avoiding potential gastrointestinal track metabolism issues of benzyl isothiocyanate or 2-phenethyl isothiocyanate.
All of which supported that the instant composition is prima facie obvious over the composition of Hironari and Hoffman, as evidenced by Cheng and Cilurzo.


    PNG
    media_image1.png
    118
    673
    media_image1.png
    Greyscale

(Eng. Translation of Hironari, pg. 1, paragraph 0001)


    PNG
    media_image2.png
    85
    587
    media_image2.png
    Greyscale

(Eng. Translation of Hironari, pg. 2, paragraph 0003)


    PNG
    media_image3.png
    158
    318
    media_image3.png
    Greyscale

(Hoffman, paragraph 0002)


    PNG
    media_image11.png
    385
    341
    media_image11.png
    Greyscale


(Cilurzo, pg. 1014, left column, 1st  and 2nd paragraphs)


    PNG
    media_image12.png
    105
    315
    media_image12.png
    Greyscale


(Hoffman, paragraph 0002)

Regarding claims 49 and 59:
Determining the scope and contents of the prior art:   
	Hironari and Hoffman, as evidenced by Cheng and Cilurzo, for instance, teaches the abovementioned composition.

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned composition, Hironari and Hoffman, as evidenced by Cheng and Cilurzo, did not explicitly teach the inclusion of a second therapeutic agent.

Finding of prima facie obviousness --- rationale and motivation:   
	According to MPEP 2144.06, the Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine benzyl isothiocyanate and phenylethyl isothiocyanate of Hironari in order to arrive at the instantly claimed composition because both benzyl isothiocyanate and phenylethyl isothiocyanate can be used as anti-fungal agent or anti-cancer agent, which is the same purpose as the instantly claimed composition. In addition, there’s a reasonable expectation of success that the abovementioned combination will retain the property of anti-fungal or anti-cancer agent.

Conclusion
Claims 1-3, 7, 11, 12, 14, 16, 20, 29, 30, 49, 54, and 59 are rejected.
Claims 5, 6, 21, 22, 26, 27, 31, 32, 34-36, 39, 40, 42-45, 53, 62, and 63 are withdrawn.
Claims 4, 8-10, 13, 15, 17-19, 23-25, 28, 33, 37, 38, 41, 46-48, 50-52, 55-58, 60, and 61 are cancelled.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626